Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 4, 7, 8, 11-18, and 20-22 are pending.  Claims 2, 5, 6, 9, 10, and 19 have been canceled.  Note that, Applicant’s amendment and arguments filed February 28, 2022, have been withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed December 2, 2021, have been withdrawn:
	The rejection of claims 1, 3, 4, 7, 8, 11-18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2016/0310393), has been withdrawn.  
The rejection of claims 1-5, 7, 8, 11-18, and 20 under 35 U.S.C. 103 as being unpatentable over WO2009/053931 in view of Smith (US 2012/0291911), has been withdrawn.
Claim Objections
s 1, 3, 4, 7, 8, 11-18, and 20-22 are objected to because of the following informalities: 
With respect to instant claim 1, line 21, it appears that the clause “c) a propellent held in the outer container volume” should be deleted since “a propellent” is recited in line 9; or the clause of line 21 can be moved to be located under part a) of claim 1.  Note that, claims 3, 7, 8, 11-18, and 20-22 have also been objected to due to their dependency on claim 1.  
With respect to instant claim 4, it is suggested that Applicant delete “Error!  Reference source not found.” and insert “1”.  
With respect to instant claim 20, line 2, it is suggested that Applicant delete “188” and insert “1”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3, 4, 7, 8, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2016/0310393) in view of Smith (US 2012/0291911) and Wise (US 8,440,605). 
Chang et al teach a hair care composition containing from about 14% to about 40% of one or more surfactants, from about 0.1% to about 10% of one or more Suitable anionic surfactants include sodium deceth sulfate, etc., which would clearly suggest, in conjunction with US 8,440,605, the use of sodium deceth-1 sulfate.  See paras. 32-40.  Additional surfactants include lauramidopropyl betaine, etc., which may be present in amounts from 0.25% to about 15% by weight.  See paras. 40-48.  Cationic polymers may also be used in the compositions in amounts from 0.05% to 1% by weight.  See paras. 60-68.  Silicone conditioning agents may be used in the compositions and include those that art particulate having a particle sizes from 0.1 microns to 60 microns. See para. 181-183.  The hair care composition may be provided in an aerosol dispenser which is the same as recited by the instant claims.  See paras. 198-202.  The hair care composition has a viscosity of from about 1 cps to 2000 cps. See paras. 147-152.  Suitable propellants include trans-1,3,3,3-tetrafluoropropene.  The propellent may carry the other components of the hair care composition.  See paras. 165-168.  The viscosity of the composition may be between 1 centipoise to 6000 centipoise.  See paras. 147-149. 
Chang do not teach the use of the specific dispenser to hold a composition including a container, actuator, a valve, a dip tube, etc., or such a disperser containing a composition comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Note that, Figures 1, 2A, and 2B with respect to the aerosol dispenser as disclosed by Smith et al are identical to Figures 1, 2A, and 2B of the instant specification.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to package the composition as taught by Chang et al in the specific dispenser as recited by the instant claims, with a reasonable expectation of success, because Smith teaches the use of the specific dispenser as recited by the instant claims including a container, actuator, a valve, a dip tube, etc., to package a similar composition and further, Chang et al teach the use of an aerosol dispenser to deliver the composition in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a specific dispenser containing a composition comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Chang et al in view of Smith .  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Chang et al, Applicant states that Chang et al does not disclose a foam dispenser have the specific characteristics as recited by the instant claims.  Thus, the Examiner asserts that the teachings of Chang are sufficient to render the clamed invention obvious under 35 USC 103.  
In response, note that, the Examiner asserts that Smith is analogous prior art relative to the claimed invention and Chang et al and that one of ordinary skill in the art clearly would have looked to the teachings of Smith to cure the deficiencies of Chang et al.  Smith is a secondary reference relied upon for its teaching of a specific dispenser to hold a composition including a container, actuator, a valve, a dip tube, etc., which is the same as recited by the instant claims.  Note that, Figures 1, 2A, and 2B with respect to the aerosol dispenser as disclosed by Smith et al are identical to Figures 1, 2A, and 2B of the instant specification.    
The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to package the composition as taught by Chang et  in the specific dispenser as recited by the instant claims, with a reasonable expectation of success, because Smith teaches the use of the specific dispenser as recited by the instant claims including a container, actuator, a valve, a dip tube, etc., to package a similar 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/March 15, 2022